DETAILED ACTION
1.	Claims 1-22 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
Following Applicants amendments to the Claims, the objection to the Claims is Withdrawn.
Following Applicants amendments to the Claims, the 103 rejection of the Claims is Maintained.
	Applicants argue that the incorporation of subject matter from claim 7 renders current claims are not obvious in view of the cited prior art and so comply with 35 U.S.C. 103. The Examiner notes that the amendment includes additional subject matter beyond the previous limitations of claim 7. As such, after a further search necessitated by Applicant’s amendment, additional prior art was found that renders Applicant’s argument moot. As such, the Examiner believes the updated mapping of the claim limitations to the prior art addresses all of Applicant’s arguments. See 103 rejection of the claims below.
Therefore the 103 rejection of the claims is MAINTAINED.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	Claim(s) 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dargue et al. U.S. Patent Publication No. 2010/0100520 in view of Donahue U.S. Patent No. 2003/0039948, in view of Takallu et al. “Piloted Simulation of Various Synthetic Vision Systems Terrain Portrayal and Guidance Symbology Concepts for Low Altitude En-Route Scenario” (hereinafter “Takallu”).

Regarding Claim 1: Dargue discloses A simulation server that supports real-time execution of a simulation, comprising: 
- a communication interface; (Dargue. Figure 3, Paragraph 28-29, 37, 46, and 130 regarding communication interfaces)
- memory storing a plurality of instructor profiles and a plurality of lesson plans, each lesson plan being configured for use in execution of the training simulation and comprising a plurality of events expected to occur during execution of the training simulation that a trainee will be evaluated on, at least one of the plurality of events comprising at least one rule specifying a parameter and … objectively evaluating a performance of the trainee executing the training simulation; and (Dargue. Figure 3, [0054], elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine. Element 320 is an Assessment system) 
- a processing unit for: 
- receiving, through the communication interface, instructor credentials from a computing device used by an instructor; (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)
- extracting from the memory the plurality of events corresponding to the lesson plan selection and the corresponding at least one rule for each of the plurality of events; (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  
- transmitting, via the communication interface, the extracted plurality of events and the at least one rule corresponding to the selected lesson plan to the computing device used by (Dargue. Figure 3, Paragraph 28-29, 37, 46, and 130 regarding communication interfaces)
- customizing the selected lesson plan for a particular trainee by receiving from the computing device used by the instructor, via the communication interface, (Dargue. Figure 3, Paragraph 28-29, 37, 46, and 130 regarding communication interfaces) a selection by the instructor of at least one event of the plurality of events extracted from memory and …; (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)   
- controlling the execution of the training simulation for the particular trainee in real-time according to the customized lesson plan wherein the particular trainee performs a sequence of actions during the execution of the training simulation, … (Dargue. Paragraph 76, 78-79, and 89, student performance, score, assessments, and the resultant change in values)
at least one action of the sequence of actions able to be objectively evaluated using the at least one rule of the customized lesson plan …; and (Dargue. Figure 2, Paragraph 67, 76, 78-79, 89, and 124, student performance, score, assessments, and the resultant change in values)
- receiving the control data including information that relates to the execution of the training simulation and that allows the instructor to control, in real-time via inputs to the computing device, the execution of the training simulation. (Dargue. Figure 3, Paragraph 28-29, 37, 46, and 130 regarding communication interfaces)
Dargue does not explicitly recite - retrieving from the memory a profile for the instructor based on the instructor credentials; - transmitting, through the communication 
However Donahue recites- retrieving from the memory a profile for the instructor based on the instructor credentials; - transmitting, through the communication interface, control data comprising a list of available lesson plans from the at least one lesson plan stored in memory that the instructor is authorized to use based on the instructor profile to the computing device; - receiving, through the communication interface, a lesson plan selection from the list of available lesson plans from the computing device used by the instructor. (Donahue. Paragraph 60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to utilize an authorization/credential system for instructor lesson plans as per Donahue for the lesson plan system of Dargue in order to “preserve the integrity of the system and to protect the privacy of those utilizing the system.” (Donahue. Paragraph 60)
The combination of Dargue and Donahue does not explicitly recite plurality of deviation value ranges for validating the trainee's performance of the event and, for each of the selected at least one event, a customized value corresponding to the particular trainee for at least one of the plurality of deviation value ranges for the parameter of the at least one rule of the respective event; determine which one of the plurality of deviation value ranges the at least one action falls within; and
However Takallu recites plurality of deviation value ranges for validating the trainee's performance of the event and (Page 2 Introduction, Page 6 Basic Symbology, Page 9 Guidance /Tunnel, Page 14 Primary test Scenario, Page 60 Conclusion, vertical and lateral deviation ranges are used to validate the pilots performance during the scenario)
for each of the selected at least one event, a customized value corresponding to the particular trainee for at least one of the plurality of deviation value ranges for the parameter of the at least one rule of the respective event; (Page 2 Introduction, Page 6 Basic Symbology, Page 9 Guidance /Tunnel, Page 14 Primary test Scenario, Page 60 Conclusion, Figures E.1-E.12, for each of the scenarios the deviation of the pilot is measured for each segment of the flight path)
determine which one of the plurality of deviation value ranges the at least one action falls within; and (Page 2 Introduction, Page 6 Basic Symbology, Page 9 Guidance /Tunnel, Page 14 Primary test Scenario, Page 60 Conclusion, Figures E.1-E.12, the system determines if the deviation is a lateral or vertical deviation)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Takallu with Dargue and Donahue as the references deal with instruction through simulation, in order to implement a system that takes into account a plurality of deviations and rates the user on the deviations. Takallu would modify Dargue and Donahue by taking into account both vertical and lateral deviations and using them in evaluating the user. The benefit of doing so is the system would result in increased user situation awareness, lower technical errors and workload as compared to a baseline system. (Takallu Pages 60 and 61)

Regarding Claim 2: The reference discloses The simulation server of claim 1, wherein the parameter comprises at least one of an action determination and a measurement. (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  

Regarding Claim 3: The reference discloses The simulation server of claim 2, wherein the action determination consists in a verification that the action is taken when performing the training simulation in accordance with the lesson plan. (Dargue. Paragraph 89, 113, 118-119)

Regarding Claim 4: The reference discloses The simulation server of claim 3, wherein the lesson plan further comprises at least one Key Performance Indicator. (Dargue. Paragraph 101)

Regarding Claim 5: The reference discloses The simulation server of claim 2, wherein the measurement comprises one of the following: a measurement of a simulation parameter (Dargue. Paragraph 101), a measurement of a time to perform an action, and a measurement of a delay between two consecutive actions.

Regarding Claim 6: The reference discloses The simulation server of claim 5, wherein the event further comprises a Key Performance Indicator, the Key Performance Indicator consisting in a specific value or a specific range of values for the measurement of at least one of the rules. (Dargue. Paragraph 101)

Regarding Claim 7: The reference discloses The simulation server of claim 1, wherein when the sequence of actions performed by the trainee during execution of the training simulation meets one of the deviation range of values, sends a notification to the trainee. (Takallu. Page 2 Introduction, Page 6 Basic Symbology, Page 9 Guidance /Tunnel, Page 14 Primary test Scenario, Page 60 Conclusion, the course deviation indicator notifies the pilot of a deviation from the flight path)

Regarding Claim 8: The reference discloses The simulation server of claim 1, wherein the processing unit stores the customized lesson plan in the memory. (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  

Regarding Claim 9: The reference discloses The simulation server of claim 8, wherein each event of the customized lesson plan is linked to at least one phase of an aircraft flight simulation. (Dargue. Paragraphs 4-7)

Regarding Claim 10: The reference discloses The simulation server of claim 1, wherein the event further comprises a trigger. (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  

Regarding Claim 11: The reference discloses The simulation server of claim 1, wherein controlling the execution of the training simulation for the particular trainee in real-time according to the customized lesson plan comprises: - collecting simulation data for each of the at least one events of the lesson plan- - processing the simulation data-, and - comparing the processed simulation data with the at least one rule of the customized lesson plan. (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  

Regarding Claim 12: The reference discloses The simulation server of claim 1, wherein the computing device used by the instructor is a portable computing device. (Dargue. Figure 3)

Regarding Claim 13: The reference discloses The simulation server of claim 1, wherein the computing device used by the instructor is a simulator. (Dargue. Paragraphs 4-7)

Regarding Claim 14: The reference discloses The simulation server of claim 1, wherein the lesson plan corresponds to a lesson plan for a simulation of an aircraft. (Dargue. Paragraphs 4-7)

Regarding Claim 15: The reference discloses The simulation server of claim 1, wherein the memory further stores identification of the instructor and the selected lesson plan is associated to the instructor. (Dargue. Paragraphs 4-7)

Regarding Claim 16: The reference discloses The simulation server of claim 15, wherein the memory further stores identification of the trainee and the selected lesson plan is associated to the trainee. (Dargue. Paragraphs 4-7)

Regarding Claim 17: The reference discloses The simulation server of claim 15. wherein the memon- Further stores the customized lesson plan associated to the instructor or the particular trainee. (Dargue. Paragraphs 4-7)

Regarding Claim 18: The reference discloses The simulation server of claim 11, wherein the memory further stores the comparison of the processed simulation data with the configuration of the at least one rule for each selected event. (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  

Regarding Claim 19: See rejection for claim 1.

Regarding Claim 20: See rejection for claim 11.

Regarding Claim 21: The reference discloses The simulation server of claim 1, wherein customizing the lesson plan further comprises receiving from the computing device used by the instructor, via the communication interface: a selection of a plurality of lesson plan events from the extracted events for use in the customized lesson plan, (Dargue. Figure 3, Paragraphs 122-124, The instructor modules generate a particular training program that is tailored to a particular lesson)
wherein the selection by the instructor of at least one event of the plurality of events extracted from memory comprises a selection by the instructor of at least one event of the plurality of lesson plan events. (Dargue. Figure 3, Paragraphs 96 and 122-124, a landing simulation is one of the particular training programs chosen by the instructor)

Regarding Claim 22: See rejection for claim 21.

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	i)	Fabling. U.S. Patent Publication No. 2010/0092926 recites a flight crew training system that uses custom lessons tailored by the instructor. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147